This is an appeal from the county court of Pittsburg county, wherein the defendant, Joe Duca, was convicted of the unlawful possession of intoxicating liquors, and sentenced to pay a fine of $100 and serve 60 days in jail.
Numerous assignments of error are relied upon to reverse this judgment, but it is only necessary to consider *Page 209 
one, viz., that the court erred in refusing the defendant's motion to direct the jury to return a verdict of not guilty, because there was no evidence to support the allegations of the information.
The motion to direct the verdict in this case should have been sustained. An examination of the transcript of the evidence discloses that there is not a scintilla of competent evidence to prove that the defendant at any time had possession of intoxicating liquors with intent to sell the same. It is impossible to conceive how a jury could have arrived at a verdict of guilty in this case. It may be surmised, however, that the verdict was the result of passion and prejudice, coupled with the consideration of incompetent and hearsay testimony, improperly admitted over the objection and exception of the defendant.
There is an entire absence of proof of the corpus delicti.
The judgment is reversed, with directions to dismiss the prosecution.